Exhibit 10.3.21

INVESTMENT TECHNOLOGY GROUP, INC.
SIXTH AMENDED AND RESTATED
1998 STOCK UNIT AWARD PROGRAM


1.             PURPOSE

This Sixth Amended and Restated 1998 Stock Unit Award Program (the “Program”) is
implemented under the 1994 Stock Option and Long-Term Incentive Plan, as amended
and restated (the “Plan”), of Investment Technology Group, Inc. (the “Company”)
in order to provide an additional incentive to selected members of senior
management and key employees to increase the success of the Company, by
substituting stock units for a portion of the cash compensation payable to such
persons, which stock units represent an equity interest in the Company to be
acquired and held under the Program on a long-term, tax-deferred basis, and
otherwise to promote the purposes of the Plan.  The Program is amended and
restated herein, effective for deferrals made from compensation earned for
periods on or after January 1, 2006.  Deferrals made from compensation earned
for periods prior to January 1, 2006 shall be governed by the Program as in
effect prior to this sixth amendment and restatement.  Persons selected to be
eligible to participate in the Program will participate only if they elect to
participate for a calendar year.


2.             DEFINITIONS

Capitalized terms used in the Program but not defined herein shall have the same
meanings as defined in the Plan.  In addition to such terms and the terms
defined in Section 1, the following terms used in the Program shall have the
meanings set forth below:


2.1           “ACCOUNT” MEANS THE ACCOUNT ESTABLISHED FOR EACH PARTICIPANT
PURSUANT TO SECTION 7(G) HEREOF.


2.2           “ACTUAL REDUCTION AMOUNT” MEANS THE AMOUNT BY WHICH A GIVEN
QUARTERLY OR YEAR-END BONUS PAYMENT TO A PARTICIPANT IS IN FACT REDUCED UNDER
SECTION 6.


2.3           “ADMINISTRATOR” SHALL BE THE PERSON OR COMMITTEE APPOINTED BY THE
COMMITTEE TO PERFORM MINISTERIAL FUNCTIONS UNDER THE PROGRAM AND TO EXERCISE
OTHER AUTHORITY DELEGATED BY THE COMMITTEE.


2.4           “ASSIGNED REDUCTION AMOUNT” MEANS AN AMOUNT DETERMINED BY THE
ADMINISTRATOR IN ACCORDANCE WITH SECTION 6(B), IN THE CASE OF AN INDIVIDUAL
PARTICIPANT, WHICH SHALL BE USED UNDER SECTION 7(A) TO DETERMINE THE NUMBER OF
STOCK UNITS TO BE CREDITED TO THE PARTICIPANT’S ACCOUNT IN RESPECT OF A GIVEN
CALENDAR QUARTER.  THE ASSIGNED REDUCTION AMOUNT DOES NOT ACCUMULATE FROM ONE
QUARTER TO THE NEXT.


2.5           “BASIC STOCK UNIT” MEANS A STOCK UNIT GRANTED PURSUANT TO THE
FIRST SENTENCE OF SECTION 7(A).


--------------------------------------------------------------------------------



2.6           “CAUSE” SHALL BE DEEMED TO EXIST WHERE A PARTICIPANT: (I) COMMITS
ANY ACT OF FRAUD, WILLFUL MISCONDUCT OR DISHONESTY IN CONNECTION WITH THEIR
EMPLOYMENT; (II) FAILS, REFUSES OR NEGLECTS TO TIMELY PERFORM ANY MATERIAL DUTY
OR JOB RESPONSIBILITY AND SUCH FAILURE, REFUSAL OR NEGLECT IS NOT CURED AFTER
APPROPRIATE WARNING; (III) COMMITS A MATERIAL VIOLATION OF ANY LAW, RULE,
REGULATION OR BY-LAW OF ANY GOVERNMENTAL AUTHORITY (STATE, FEDERAL OR FOREIGN),
ANY SECURITIES EXCHANGE OR ASSOCIATION OR OTHER REGULATORY OR SELF-REGULATORY
BODY OR AGENCY APPLICABLE TO COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES OR
ANY GENERAL WRITTEN POLICY OR DIRECTIVE OF COMPANY OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES; (V) COMMITS A CRIME INVOLVING DISHONESTY, FRAUD OR UNETHICAL
BUSINESS CONDUCT, OR A FELONY; OR (VII) IS EXPELLED OR SUSPENDED, OR IS SUBJECT
TO AN ORDER TEMPORARILY OR PERMANENTLY ENJOINING PARTICIPANT FROM AN AREA OF
ACTIVITY WHICH CONSTITUTES A SIGNIFICANT PORTION OF PARTICIPANT’S ACTIVITIES BY
THE SECURITIES AND EXCHANGE COMMISSION, THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS REGULATION, INC., ANY NATIONAL SECURITIES EXCHANGE OR ANY
SELF-REGULATORY AGENCY OR GOVERNMENTAL AUTHORITY, STATE, FOREIGN OR FEDERAL.


2.7           “CHANGE OF CONTROL” MEANS AND SHALL BE DEEMED TO HAVE OCCURRED IF:


(A)           ANY PERSON (WITHIN THE MEANING OF THE EXCHANGE ACT), OTHER THAN
THE COMPANY OR A RELATED PARTY, IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED
IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF VOTING
SECURITIES REPRESENTING 30% PERCENT OR MORE OF THE TOTAL VOTING POWER OF ALL THE
THEN-OUTSTANDING VOTING SECURITIES; OR


(B)           THE INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE, CONSTITUTE THE
BOARD, TOGETHER WITH THOSE WHO FIRST BECOME DIRECTORS SUBSEQUENT TO SUCH DATE
AND WHOSE RECOMMENDATION, ELECTION OR NOMINATION FOR ELECTION TO THE BOARD WAS
APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN STILL IN OFFICE
WHO EITHER WERE DIRECTORS AS OF THE EFFECTIVE DATE OR WHOSE RECOMMENDATION,
ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED, CEASE FOR ANY
REASON TO CONSTITUTE A MAJORITY OF THE MEMBERS OF THE BOARD; OR


(C)           THE STOCKHOLDERS OF THE COMPANY APPROVE A MERGER, CONSOLIDATION,
RECAPITALIZATION OR REORGANIZATION OF THE COMPANY OR ONE OF ITS SUBSIDIARIES,
REVERSE SPLIT OF ANY CLASS OF VOTING SECURITIES, OR AN ACQUISITION OF SECURITIES
OR ASSETS BY THE COMPANY OR ONE OF ITS SUBSIDIARIES, OR CONSUMMATION OF ANY SUCH
TRANSACTION IF STOCKHOLDER APPROVAL IS NOT OBTAINED, OTHER THAN (I) ANY SUCH
TRANSACTION IN WHICH THE HOLDERS OF OUTSTANDING VOTING SECURITIES IMMEDIATELY
PRIOR TO THE TRANSACTION RECEIVE (OR RETAIN), WITH RESPECT TO SUCH VOTING
SECURITIES, VOTING SECURITIES OF THE SURVIVING OR TRANSFEREE ENTITY REPRESENTING
MORE THAN 50 PERCENT OF THE TOTAL VOTING POWER OUTSTANDING IMMEDIATELY AFTER
SUCH TRANSACTION, WITH THE VOTING POWER OF EACH SUCH CONTINUING HOLDER RELATIVE
TO OTHER SUCH CONTINUING HOLDERS NOT SUBSTANTIALLY ALTERED IN THE TRANSACTION,
OR (II) ANY SUCH TRANSACTION WHICH WOULD RESULT IN A RELATED PARTY BENEFICIALLY
OWNING MORE THAN 50 PERCENT OF THE VOTING SECURITIES OF THE SURVIVING OR
TRANSFEREE ENTITY OUTSTANDING IMMEDIATELY AFTER SUCH TRANSACTION; OR


(D)           THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE
LIQUIDATION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE
COMPANY OF ALL OR SUB-STANTIALLY ALL OF THE COMPANY’S ASSETS OTHER THAN ANY SUCH
TRANSACTION WHICH WOULD RESULT IN A RELATED PARTY OWNING OR ACQUIRING MORE THAN
50 PERCENT OF THE ASSETS OWNED BY THE COMPANY IMMEDIATELY PRIOR TO THE
TRANSACTION.

2


--------------------------------------------------------------------------------



2.8           “CURRENT PARTICIPANT” MEANS A PARTICIPANT WHO, FOR THE CALENDAR
YEAR, HAS ELECTED, IN ACCORDANCE WITH SECTION 5 BELOW, TO PARTICIPATE IN THE
PROGRAM AND IS, THEREFORE, SUBJECT TO MANDATORY PAYMENT OF A PORTION OF HIS OR
HER COMPENSATION FOR THE CALENDAR YEAR BY GRANT OF STOCK UNITS UNDER THE
PROGRAM.


2.9           “MATCHING STOCK UNIT” MEANS A STOCK UNIT GRANTED PURSUANT TO THE
SECOND SENTENCE OR THE LAST SENTENCE OF SECTION 7(A).


2.10         “PARTICIPANT” MEANS AN ELIGIBLE PERSON WHO IS GRANTED STOCK UNITS
UNDER THE PROGRAM, WHICH STOCK UNITS HAVE NOT YET BEEN SETTLED.


2.11         “RELATED PARTY” MEANS (A) A MAJORITY-OWNED SUBSIDIARY OF THE
COMPANY; (B) AN EMPLOYEE OR GROUP OF EMPLOYEES OF THE COMPANY OR ANY
MAJORITY-OWNED SUBSIDIARY OF THE COMPANY; (C) A TRUSTEE OR OTHER FIDUCIARY
HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ANY
MAJORITY-OWNED SUBSIDIARY OF THE COMPANY; OR (D) A CORPORATION OWNED DIRECTLY OR
INDIRECTLY BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME
PROPORTION AS THEIR OWNERSHIP OF VOTING SECURITIES.


2.12         “RETIREMENT” MEANS TERMINATION OF EMPLOYMENT (OTHER THAN A
TERMINATION FOR CAUSE) AFTER THE PARTICIPANT HAS REACHED AGE 65 OR AFTER THE
PARTICIPANT HAS REACHED AGE 55 AND HAS AT LEAST 10 YEARS OF SERVICE WITH THE
COMPANY AND ITS SUBSIDIARIES.


2.13         “STOCK UNIT” MEANS AN AWARD, GRANTED PURSUANT TO SECTION 6.5 AND
6.6 OF THE PLAN, REPRESENTING A GENERALLY NONTRANSFERABLE RIGHT TO RECEIVE ONE
SHARE OF COMMON STOCK AT A SPECIFIED FUTURE DATE TOGETHER WITH A RIGHT TO
DIVIDEND EQUIVALENTS AS SPECIFIED IN SECTION 7(D) HEREOF AND SUBJECT TO THE
TERMS AND CONDITIONS OF THE PLAN AND THE PROGRAM.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY, IN THE CASE OF STOCK UNITS GRANTED TO EMPLOYEES OF ITG CANADA
CORP. AND KTG TECHNOLOGIES CORP., THE COMMITTEE MAY, IN ITS DISCRETION, SETTLE
SUCH STOCK UNITS BY DELIVERY OF CASH EQUAL TO THE FAIR MARKET VALUE ON THE
SETTLEMENT DATE OF THE NUMBER OF SHARES OF COMMON STOCK EQUAL TO THE NUMBER OF
SUCH STOCK UNITS.  STOCK UNITS ARE BOOKKEEPING UNITS, AND DO NOT REPRESENT
OWNERSHIP OF COMMON STOCK OR ANY OTHER EQUITY SECURITY.


2.14         “TERMINATION OF EMPLOYMENT” MEANS TERMINATION OF A PARTICIPANT’S
EMPLOYMENT BY THE COMPANY OR A SUBSIDIARY FOR ANY REASON, INCLUDING DUE TO DEATH
OR DISABILITY, IMMEDIATELY AFTER WHICH EVENT THE PARTICIPANT IS NOT EMPLOYED BY
THE COMPANY OR ANY SUBSIDIARY.


2.15         “VOTING SECURITIES OR SECURITY” MEANS ANY SECURITIES OF THE COMPANY
WHICH CARRY THE RIGHT TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS.


3.             ADMINISTRATION


(A)           AUTHORITY.  THE PROGRAM SHALL BE ESTABLISHED AND ADMINISTERED BY
THE COMMITTEE, WHICH SHALL HAVE ALL AUTHORITY UNDER THE PROGRAM AS IT HAS UNDER
THE PLAN; PROVIDED, HOWEVER, THAT TERMS OF THE GRANT OF STOCK UNITS HEREUNDER
MAY NOT BE INCONSISTENT WITH THE EXPRESS TERMS SET FORTH IN THE PROGRAM. 
MINISTERIAL FUNCTIONS UNDER THE PROGRAM AND OTHER AUTHORITY SPECIFICALLY
DELEGATED BY THE COMMITTEE SHALL BE PERFORMED OR EXERCISED BY AND AT THE
DIRECTION OF THE ADMINISTRATOR.

3


--------------------------------------------------------------------------------



(B)           MANNER OF EXERCISE OF AUTHORITY.  ANY ACTION OF THE COMMITTEE OR
ITS DELEGATEE WITH RESPECT TO THE PROGRAM SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON ALL PERSONS, INCLUDING THE COMPANY, SUBSIDIARIES, PARTICIPANTS
GRANTED STOCK UNITS WHICH HAVE NOT YET BEEN SETTLED, AND ANY PERSON CLAIMING ANY
RIGHTS UNDER THE PROGRAM FROM OR THROUGH ANY PARTICIPANT, EXCEPT THAT THE
COMMITTEE MAY TAKE ACTION WITHIN A REASONABLE TIME AFTER ANY SUCH ACTION
SUPERSEDING OR OVERRULING A PRIOR ACTION.


(C)           LIMITATION OF LIABILITY.  EACH MEMBER OF THE COMMITTEE OR
DELEGATEE SHALL BE ENTITLED TO, IN GOOD FAITH, RELY OR ACT UPON ANY REPORT OR
OTHER INFORMATION FURNISHED TO HIM BY ANY OFFICER OR OTHER EMPLOYEE OF THE
COMPANY OR ANY SUBSIDIARY OR ANY AGENT OR PROFESSIONAL ASSISTING IN THE
ADMINISTRATION OF THE PLAN, SUCH MEMBER OR PERSON SHALL NOT BE PERSONALLY LIABLE
FOR ANY ACTION, DETERMINATION, OR INTERPRETATION TAKEN OR MADE IN GOOD FAITH
WITH RESPECT TO THE PROGRAM, AND SUCH MEMBER OR PERSON SHALL, TO THE EXTENT
PERMITTED BY LAW, BE FULLY INDEMNIFIED AND PROTECTED BY THE COMPANY WITH RESPECT
TO ANY SUCH ACTION, DETERMINATION, OR INTERPRETATION.


(D)           STATUS AS SUBPLAN UNDER THE PLAN.  THE PROGRAM CONSTITUTES A
SUBPLAN IMPLEMENTED UNDER THE PLAN, TO BE ADMINISTERED IN ACCORDANCE WITH THE
TERMS OF THE PLAN.  ACCORDINGLY, ALL OF THE TERMS AND CONDITIONS OF THE PLAN ARE
HEREBY INCORPORATED BY REFERENCE, AND, IF ANY PROVISION OF THE PROGRAM OR A
STATEMENT OR DOCUMENT RELATING TO STOCK UNITS GRANTED HEREUNDER CONFLICTS WITH A
PROVISION OF THE PLAN, THE PROVISION OF THE PLAN SHALL GOVERN.


4.             STOCK SUBJECT TO THE PROGRAM

Shares of Common Stock delivered upon settlement of Stock Units under the
Program shall be shares reserved and available under the Plan.  Accordingly,
Stock Units may be granted under the Program if sufficient shares are then
reserved and available under the Plan, and the number of shares delivered in
settlement of Stock Units hereunder shall be counted against the shares reserved
and available under the Plan.  Awards may be granted under the Plan even though
the effect of such grants will be to reduce the number of shares remaining
available for grants hereunder.  Stock Units granted under the Program in place
of compensation under the Plan resulting from a 162(m) Award (as defined in the
Plan) or in place of compensation under the Company’s Pay-for-Performance
Incentive Plan shall be subject to annual per-person limitations applicable to
such compensation under such plan.


5.             ELIGIBILITY AND ELECTION

The Committee may select any person who is eligible to be granted an Award under
the Plan to be eligible to be granted Stock Units under the Program in lieu of
compensation otherwise payable to the person (such persons are referred to
herein as “Eligible SUA Participants”).  A Participant who is selected to be an
Eligible SUA Participant in one year will not necessarily be selected to be an
Eligible SUA Participant in a subsequent year.  An Eligible SUA Participant may
elect to participate in the Program and, therefore, be a Current Participant for
a calendar year by filing a written irrevocable election with the Company prior
to the beginning of that calendar year.  Participation elections (for persons
who continue to be Eligible SUA Participants) will automatically carry forward
for subsequent calendar years unless the Participant irrevocably elects in
writing, by no later than the last day of the immediately preceding calendar
year, not to participate in the Program for a calendar year.  Notwithstanding
the foregoing, an Eligible SUA

4


--------------------------------------------------------------------------------


Participant may make an election to participant in the program within 30 days
after first becoming an Eligible SUA Participant, but, notwithstanding any
provision of this Program to the contrary, only with respect to compensation
earned for services provided after the effective date of the election, which, in
the case of bonus payable for a period beginning prior to and ending after the
effective date of the election, shall be prorated for the portion of the period
beginning after the effective date of the election.

For calendar year 2006, the Committee may select any person who is eligible to
be granted an Award under the Plan to be eligible to be granted Stock Units
under the Program solely in lieu of annual bonus compensation otherwise payable
to the person at the end of calendar year 2006 (such persons are referred to
herein as “Eligible SUA Bonus Participants”).  An Eligible SUA Bonus Participant
may elect to participate in the Program for calendar year 2006 and, therefore,
be a Current Participant for calendar year 2006 by filing a written irrevocable
election with the Company prior to June 30, 2006 (such persons are referred to
herein as “2006 Bonus Participants”).  The compensation of such 2006 Bonus
Participants shall be reduced under the Program solely as provided in Section
6(a)(iii) below.


6.             MANDATORY REDUCTION OF BONUS COMPENSATION

(A)          (I)  AMOUNT OF MANDATORY REDUCTION.  A CURRENT PARTICIPANT’S CASH
COMPENSATION EARNED FOR THE CALENDAR YEAR OF PARTICIPATION SHALL BE
AUTOMATICALLY REDUCED BY AN AMOUNT DETERMINED IN ACCORDANCE WITH THE FOLLOWING
SCHEDULE:

0% of the first $200,000 of annual compensation;
15% of the next $100,000 of annual compensation; and
20% of annual compensation in excess of $300,000.

The foregoing notwithstanding, the Committee may adjust the schedule applicable
to an individual Current Participant and in no event will the amount by which
cash compensation is reduced exceed the amount of bonus payable to the
Participant for the calendar year.  For purposes of the Program, the amount by
which cash compensation is reduced hereunder shall be calculated without regard
to any reductions in compensation resulting from Participant’s contributions
under any Section 401(k), Section 125, pension plan, or other plan of the
Company or a subsidiary, and such amount shall not be deemed a reduction in the
Participant’s compensation for purposes of any such Section 401(k), Section 125,
pension plan, or other plan of the Company or a subsidiary.

(ii)  In lieu of the schedule set forth in Section 6(a)(i) above, each Current
Participant who participated in the Program for the portion of calendar year
2003 prior to June 30 and who made a one-time written election (in the form
specified by the Committee) on or prior to June 30, 2003 to have any and all
mandatory reductions under the Program based on the following schedule shall
have all reductions hereunder based on such following schedule:

5% of the first $100,000 of annual compensation;
10% of the next $100,000 of annual compensation;
15% of the next $100,000 of annual compensation; and
20% of annual compensation in excess of $300,000.

5


--------------------------------------------------------------------------------


Notwithstanding the foregoing, a Current Participant who would otherwise be
subject to the schedule set forth in this Section 6(a)(ii) may instead make a
one-time written, irrevocable election prior to January 1, 2006 (in the form
specified by the Committee) to have any and all mandatory reductions under the
Program based on the schedule set forth in Section 6(a)(i).

(iii)  Mandatory Reduction for 2006 Bonus Participants.  In lieu of the
schedules set forth in Section 6(a)(i) and (ii) above a 2006 Bonus Participant’s
cash bonus compensation earned for calendar year 2006 and payable at the end of
such calendar year shall be automatically reduced (but not below zero) by an
amount determined in accordance with the following schedule:

0% of the first $200,000 of annual compensation for 2006;

15% of the next $100,000 of annual compensation for 2006; and

20% of annual compensation for 2006 in excess of $300,000.

For purposes of the Program, the amount by which cash bonus compensation is
reduced hereunder shall be calculated without regard to any reductions in
compensation resulting from Participant’s contributions under any Section
401(k), Section 125, pension plan, or other plan of the Company or a subsidiary,
and such amount shall not be deemed a reduction in the Participant’s
compensation for purposes of any such Section 401(k), Section 125, pension plan,
or other plan of the Company or a subsidiary.

(B)         MANNER OF REDUCTION OF COMPENSATION.  AMOUNTS BY WHICH COMPENSATION
IS REDUCED UNDER SECTION 6(A)(I) OR (II) WILL BE SUBTRACTED FROM BONUS AMOUNTS
IN RESPECT OF SERVICES DURING THE YEAR OTHERWISE PAYABLE TO THE CURRENT
PARTICIPANT AT OR FOLLOWING THE END OF THE FIRST THREE CALENDAR QUARTERS OF SUCH
YEAR AND AT OR FOLLOWING THE END OF THE YEAR.  THE AMOUNT BY WHICH EACH BONUS
AMOUNT PAYABLE FOLLOWING THE END OF THE FIRST THREE CALENDAR QUARTERS WILL BE
REDUCED WILL BE CALCULATED BASED ON A REASONABLE ESTIMATE OF TOTAL COMPENSATION
FOR THE YEAR, TAKING INTO ACCOUNT THE AMOUNT BY WHICH COMPENSATION PREVIOUSLY
HAS BEEN REDUCED FOR THE YEAR (I.E., IN THE CASE OF A PARTICIPANT EMPLOYED SINCE
THE BEGINNING OF THE YEAR AND FOR WHOM ESTIMATED ANNUAL COMPENSATION HAS NOT
VARIED DURING THE YEAR, BY CALCULATING AN ESTIMATED AGGREGATE AMOUNT BY WHICH
COMPENSATION WILL BE REDUCED FOR THE YEAR AND REDUCING THE QUARTERLY BONUS
PAYMENT BY ONE-FOURTH OF SUCH AMOUNT), AND WILL BE CALCULATED AT THE TIME THE
YEAR-END BONUS AMOUNT OTHERWISE BECOMES PAYABLE BASED ON ACTUAL COMPENSATION FOR
THE YEAR, TAKING INTO ACCOUNT THE AMOUNT BY WHICH COMPENSATION PREVIOUSLY HAS
BEEN REDUCED FOR THE YEAR (I.E., BY CALCULATING THE ACTUAL AMOUNT BY WHICH
COMPENSATION WILL BE REDUCED FOR THE YEAR AND REDUCING THE YEAR-END BONUS
PAYMENT BY THAT AMOUNT LESS THE AMOUNT BY WHICH COMPENSATION WAS REDUCED IN
PREVIOUS QUARTERS).  THE FOREGOING NOTWITHSTANDING, THE ADMINISTRATOR MAY
DETERMINE IN THE CASE OF ANY INDIVIDUAL PARTICIPANT, INCLUDING A PARTICIPANT WHO
IS NOT PAID A BONUS ON A QUARTERLY BASIS, THE EXTENT (IF ANY) TO WHICH ANY BONUS
AMOUNTS OTHER THAN THE PARTICIPANT’S YEAR-END BONUS AMOUNT SHALL BE REDUCED
TAKING INTO ACCOUNT THE TERMS OF THE PARTICIPANT’S COMPENSATION ARRANGEMENT AND
THE PARTICIPANT’S INDIVIDUAL CIRCUMSTANCES.  IN SUCH CASES, THE ADMINISTRATOR
MAY ASSIGN TO THE PARTICIPANT AN ASSIGNED REDUCTION AMOUNT FOR EACH CALENDAR
QUARTER, SO THAT STOCK UNITS WILL BE AUTOMATICALLY GRANTED TO SUCH PARTICIPANT
UNDER SECTION 7(A) AT TIMES AND IN AMOUNTS COMPARABLE TO GRANTS TO OTHER
PARTICIPANTS, SUCH THAT, ON A FULL-YEAR BASIS, THE AGGREGATE OF THE
PARTICIPANT’S ASSIGNED REDUCTION AMOUNTS AND ANY ACTUAL REDUCTION AMOUNTS USED
TO DETERMINE THE NUMBER OF STOCK UNITS CREDITED TO THE PARTICIPANT’S ACCOUNT
UNDER SECTION 7(A) FOR

6


--------------------------------------------------------------------------------


SUCH YEAR WILL EQUAL THE AGGREGATE AMOUNT BY WHICH THE PARTICIPANT’S FULL-YEAR’S
COMPENSATION IS TO BE REDUCED (AFTER GIVING EFFECT TO ADJUSTMENTS UNDER SECTION
7(B)).

Amounts by which compensation is reduced under Section 6(a)(iii) will be
subtracted from any annual bonus for calendar year 2006 otherwise payable to the
2006 Bonus Participant at or following the end of calendar year 2006.


7.             GRANT OF STOCK UNITS


(A)           AUTOMATIC GRANT OF STOCK UNITS.  EXCEPT AS SET FORTH BELOW, EACH
PARTICIPANT SHALL BE AUTOMATICALLY GRANTED BASIC STOCK UNITS, AS OF FIFTEEN DAYS
AFTER THE LAST DAY OF EACH CALENDAR QUARTER, IN A NUMBER EQUAL TO THE
PARTICIPANT’S ACTUAL REDUCTION AMOUNT OR ASSIGNED REDUCTION AMOUNT (AS
APPLICABLE) DIVIDED BY THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE
LAST DAY OF SUCH CALENDAR QUARTER. IN ADDITION, EACH PARTICIPANT SHALL BE
AUTOMATICALLY GRANTED MATCHING STOCK UNITS, AS OF FIFTEEN DAYS AFTER THE LAST
DAY OF EACH CALENDAR QUARTER, IN A NUMBER EQUAL TO 20% OF THE NUMBER OF BASIC
STOCK UNITS GRANTED UNDER THIS SECTION 7(A) AT THAT DATE. STOCK UNITS SHALL BE
INITIALLY CREDITED TO THE PARTICIPANT’S ACCOUNT AS OF THE DATE OF GRANT (IT
BEING RECOGNIZED, HOWEVER, THAT THE DETERMINATION OF THE NUMBER OF STOCK UNITS
GRANTED AND THE POSTING OF SUCH TRANSACTIONS TO THE ACCOUNT MAY OCCUR AFTER DATE
OF GRANT UNDER THIS SECTION 7(A), BASED ON THE TIME AT WHICH QUARTERLY BONUS
AMOUNTS ARE DETERMINED AND THE ACTUAL REDUCTION AMOUNT OR ASSIGNED REDUCTION
AMOUNT DETERMINED IN ACCORDANCE WITH SECTION 6 HEREOF).  OTHER PROVISIONS OF THE
PROGRAM NOTWITHSTANDING, NO GRANT OF STOCK UNITS SHALL BE EFFECTIVE UNTIL THE
DATE OF GRANT SPECIFIED IN THIS SECTION 7(A), AND, AT ANY TIME PRIOR TO SUCH
DATE OF GRANT, THE COMMITTEE SHALL RETAIN FULL DISCRETION TO ADJUST A
PARTICIPANT’S ACTUAL REDUCTION AMOUNT OR ASSIGNED REDUCTION AMOUNT DOWNWARD OR
OTHERWISE REDUCE OR CANCEL THE AUTOMATIC GRANT OF STOCK UNITS, PROVIDED THAT ANY
SUCH ADJUSTMENT OR REDUCTION IN THE NUMBER OF STOCK UNITS TO BE ISSUED SHALL
RESULT IN A REVERSAL OF ANY CORRESPONDING REDUCTION IN COMPENSATION UNDER
SECTION 6(B).  NOTWITHSTANDING THE FOREGOING, IN THE CASE OF 2006 BONUS
PARTICIPANTS, BASIC STOCK UNITS SHALL BE AUTOMATICALLY GRANTED AS OF FIFTEEN
DAYS AFTER THE LAST DAY OF CALENDAR YEAR 2006 IN A NUMBER EQUAL TO THE 2006
BONUS PARTICIPANT’S ACTUAL REDUCTION AMOUNT DIVIDED BY THE FAIR MARKET VALUE OF
A SHARE OF COMMON STOCK ON THE LAST DAY OF CALENDAR YEAR 2006.  IN ADDITION,
EACH 2006 BONUS PARTICIPANT SHALL BE AUTOMATICALLY GRANTED MATCHING STOCK UNITS,
AS OF FIFTEEN DAYS AFTER THE LAST DAY OF CALENDAR YEAR 2006, IN A NUMBER EQUAL
TO 20% OF THE NUMBER OF BASIC STOCK UNITS GRANTED AT THAT DATE.


(B)           RISK OF FORFEITURE; CANCELLATION OF CERTAIN STOCK UNITS.  THE
BASIC STOCK UNITS, TOGETHER WITH ANY DIVIDEND EQUIVALENTS CREDITED THEREON,
SHALL AT ALL TIMES BE FULLY VESTED AND NON-FORFEITABLE.  MATCHING STOCK UNITS,
TOGETHER WITH ANY DIVIDEND EQUIVALENTS CREDITED THEREON, WILL VEST 100% ON THE
THIRD ANNIVERSARY OF THE DATE OF GRANT, PROVIDED THE PARTICIPANT REMAINS
CONTINUOUSLY EMPLOYED BY THE COMPANY THROUGH SUCH VESTING DATE; PROVIDED,
HOWEVER, THAT ALL MATCHING STOCK UNITS (TOGETHER WITH DIVIDEND EQUIVALENTS
CREDITED THEREON) WILL VEST IN FULL AT THE TIME OF RETIREMENT OF THE PARTICIPANT
OR AT THE TIME OF CLOSING OF A TRANSACTION WHICH CONSTITUTES A CHANGE OF
CONTROL, BUT IN EITHER SUCH EVENT THE MATCHING STOCK UNITS SHALL CONTINUE TO BE
SETTLED ON THE SCHEDULE SET FORTH IN SECTION 8(A) BELOW; PROVIDED FURTHER,
HOWEVER, THAT ALL MATCHING STOCK UNITS (TOGETHER WITH DIVIDEND EQUIVALENTS
CREDITED THEREON) WILL VEST IN FULL AT THE TIME A PARTICIPANT’S EMPLOYMENT
TERMINATES DUE TO HIS OR HER DEATH OR DISABILITY, AND ALL STOCK UNITS HELD BY
SUCH PARTICIPANT SHALL BE SETTLED AS SOON AS PRACTICABLE THEREAFTER.  IF THE

7


--------------------------------------------------------------------------------



PARTICIPANT’S EMPLOYMENT BY THE COMPANY TERMINATES FOR ANY REASON OTHER THAN
RETIREMENT, DEATH OR DISABILITY PRIOR TO A VESTING DATE, UNLESS THE COMMITTEE
PROVIDES OTHERWISE, ALL UNVESTED MATCHING STOCK UNITS, TOGETHER WITH ANY
DIVIDEND EQUIVALENTS CREDITED THEREON, SHALL BE FORFEITED TO THE COMPANY.  THE
FOREGOING NOTWITHSTANDING, IF, AT THE END OF A GIVEN YEAR (UPON CALCULATION OF
YEAR-END BONUSES), THE AGGREGATE OF THE PARTICIPANT’S ACTUAL REDUCTION AMOUNTS
AND ANY ASSIGNED REDUCTION AMOUNTS USED TO DETERMINE THE NUMBER OF STOCK UNITS
CREDITED UNDER SECTION 7(A) FOR SUCH YEAR EXCEEDS THE AMOUNT BY WHICH THE
FULL-YEAR’S COMPENSATION SHOULD HAVE BEEN REDUCED UNDER SECTION 6(A) (THE
“CORRECTED FULL-YEAR AMOUNT”), THE PARTICIPANT SHALL BE PAID, PRIOR TO MARCH 15
OF THE FOLLOWING YEAR, IN CASH, WITHOUT INTEREST, THE AMOUNT (IF ANY) BY WHICH
SUCH ACTUAL REDUCTION AMOUNTS AND ASSIGNED REDUCTION AMOUNTS EXCEEDED SUCH
CORRECTED FULL-YEAR AMOUNT, AND ANY STOCK UNITS (INCLUDING BASIC STOCK UNITS AND
MATCHING STOCK UNITS RELATING THERETO) CREDITED TO THE PARTICIPANT UNDER SECTION
7 AS A RESULT OF SUCH EXCESS ACTUAL REDUCTION AMOUNTS AND ASSIGNED REDUCTION
AMOUNTS SHALL BE CANCELLED.  UNLESS OTHERWISE DETERMINED BY THE ADMINISTRATOR,
THE STOCK UNITS TO BE CANCELLED SHALL BE CANCELLED FROM EACH OF THE FOUR
QUARTERLY GRANTS IN THE PROPORTION THE ACTUAL REDUCTION AMOUNTS AND ASSIGNED
REDUCTION AMOUNTS USED IN DETERMINING SUCH QUARTERLY GRANT BORE TO THE AGGREGATE
OF THE ACTUAL REDUCTION AMOUNTS AND ASSIGNED REDUCTION AMOUNTS USED IN
DETERMINING ALL GRANTS OF STOCK UNITS OVER THE FULL YEAR.


(C)           NONTRANSFERABILITY.  STOCK UNITS AND ALL RIGHTS RELATING THERETO
SHALL NOT BE TRANSFERABLE OR ASSIGNABLE BY A PARTICIPANT, OTHER THAN BY WILL OR
THE LAWS OF DESCENT AND DISTRIBUTION, AND SHALL NOT BE PLEDGED, HYPOTHECATED, OR
OTHERWISE ENCUMBERED IN ANY WAY OR SUBJECT TO EXECUTION, ATTACHMENT, OR SIMILAR
PROCESS.


(D)           DIVIDEND EQUIVALENTS ON STOCK UNITS.  DIVIDEND EQUIVALENTS SHALL
BE CREDITED ON STOCK UNITS AS FOLLOWS:

(i)            Cash and Non-Common Stock Dividends.  If the Company declares and
pays a dividend or distribution on Common Stock in the form of cash or property
other than shares of Common Stock, then a number of additional Stock Units shall
be credited to a Participant’s Account as of the payment date for such dividend
or distribution equal to (i) the number of Stock Units credited to the Account
as of the record date for such dividend or distribution multiplied by (ii) the
amount of cash plus the fair market value of any property other than shares
actually paid as a dividend or distribution on each outstanding share of Common
Stock at such payment date, divided by (iii) the Fair Market Value of a share of
Common Stock at such payment date.

(ii)           Common Stock Dividends and Splits.  If the Company declares and
pays a dividend or distribution on Common Stock in the form of additional shares
of Common Stock, or there occurs a forward split of Common Stock, then a number
of additional Stock Units shall be credited to the Participant’s Account as of
the payment date for such dividend or distribution or forward split equal to (i)
the number of Stock Units credited to the Account as of the record date for such
dividend or distribution or split multiplied by (ii) the number of additional
shares of Common Stock actually paid as a dividend or distribution or issued in
such split in respect of each outstanding share of Common Stock.

8


--------------------------------------------------------------------------------



(E)           ADJUSTMENTS TO STOCK UNITS.  THE NUMBER OF STOCK UNITS CREDITED TO
EACH PARTICIPANT’S ACCOUNT SHALL BE APPROPRIATELY ADJUSTED, IN ORDER TO PREVENT
DILUTION OR ENLARGEMENT OF PARTICIPANTS’ RIGHTS WITH RESPECT TO SUCH STOCK
UNITS, TO REFLECT ANY CHANGES IN THE NUMBER OF OUTSTANDING SHARES OF COMMON
STOCK RESULTING FROM ANY EVENT REFERRED TO IN SECTION 5.5 OF THE PLAN, TAKING
INTO ACCOUNT ANY STOCK UNITS CREDITED TO THE PARTICIPANT IN CONNECTION WITH SUCH
EVENT UNDER SECTION 7(D).


(F)            FRACTIONAL SHARES.  THE NUMBER OF STOCK UNITS CREDITED TO A
PARTICIPANT’S ACCOUNT SHALL INCLUDE FRACTIONAL SHARES CALCULATED TO AT LEAST
THREE DECIMAL PLACES, UNLESS OTHERWISE DETERMINED BY THE COMMITTEE.


(G)           ACCOUNTS AND STATEMENTS. THE ADMINISTRATOR SHALL ESTABLISH, OR
CAUSE TO BE ESTABLISHED, AN ACCOUNT FOR EACH PARTICIPANT.  AN INDIVIDUAL
STATEMENT OF EACH PARTICIPANT’S ACCOUNT WILL BE ISSUED TO EACH PARTICIPANT NOT
LESS FREQUENTLY THAN ANNUALLY.  SUCH STATEMENTS SHALL REFLECT THE STOCK UNITS
CREDITED TO THE PARTICIPANT’S ACCOUNT, TRANSACTIONS THEREIN DURING THE PERIOD
COVERED BY THE STATEMENT, AND OTHER INFORMATION DEEMED RELEVANT BY THE
ADMINISTRATOR.  SUCH STATEMENT MAY INCLUDE INFORMATION REGARDING OTHER PLANS AND
COMPENSATORY ARRANGEMENTS FOR DIRECTORS.


(H)           CONSIDERATION FOR STOCK UNITS.  STOCK UNITS SHALL BE GRANTED FOR
THE GENERAL PURPOSES SET FORTH IN SECTION 1 OF THE PROGRAM. EXCEPT AS SPECIFIED
IN SECTION 6 AND 7 OF THE PROGRAM, A PARTICIPANT SHALL NOT BE REQUIRED TO PAY
ANY CASH CONSIDERATION OR OTHER TANGIBLE OR DEFINABLE CONSIDERATION FOR STOCK
UNITS.  NO NEGOTIATION SHALL TAKE PLACE BETWEEN THE COMPANY AND ANY PARTICIPANT
AS TO THE AMOUNT, TIMING, OR OTHER TERMS OF AN AWARD OF STOCK UNITS.


8.             SETTLEMENT


(A)           ISSUANCE AND DELIVERY OF SHARES IN SETTLEMENT.  EXCEPT AS
OTHERWISE PROVIDED IN SECTION 7(B) ABOVE IN THE CASE OF A PARTICIPANT’S DEATH OR
DISABILITY, STOCK UNITS, TOGETHER WITH ANY DIVIDEND EQUIVALENTS CREDITED
THEREON, SHALL BE SETTLED BY ISSUANCE AND DELIVERY TO THE PARTICIPANT OR,
FOLLOWING HIS DEATH, TO THE PARTICIPANT’S DESIGNATED BENEFICIARY, OF A NUMBER OF
SHARES OF COMMON STOCK EQUAL TO THE NUMBER OF SUCH STOCK UNITS PROMPTLY
FOLLOWING THE THIRD ANNIVERSARY OF THE DATE OF GRANT OF THE STOCK UNITS;
PROVIDED, HOWEVER, THAT THE COMMITTEE MAY, IN ITS DISCRETION, ACCELERATE THE
SETTLEMENT DATE OF ANY OR ALL STOCK UNITS.  THE COMMITTEE MAY, IN ITS
DISCRETION, MAKE DELIVERY OF SHARES HEREUNDER BY DEPOSITING SUCH SHARES INTO AN
ACCOUNT MAINTAINED FOR THE PARTICIPANT (OR OF WHICH THE PARTICIPANT IS A JOINT
OWNER, WITH THE CONSENT OF THE PARTICIPANT) ESTABLISHED IN CONNECTION WITH THE
COMPANY’S EMPLOYEE STOCK PURCHASE PLAN OR ANOTHER PLAN OR ARRANGEMENT PROVIDING
FOR INVESTMENT IN COMMON STOCK AND UNDER WHICH THE PARTICIPANT’S RIGHTS ARE
SIMILAR IN NATURE TO THOSE UNDER A STOCK BROKERAGE ACCOUNT.  IF THE COMMITTEE
DETERMINES TO SETTLE STOCK UNITS BY MAKING A DEPOSIT OF SHARES INTO SUCH AN
ACCOUNT, THE COMPANY MAY SETTLE ANY FRACTIONAL SHARE BY MEANS OF SUCH DEPOSIT. 
IN OTHER CIRCUMSTANCES OR IF SO DETERMINED BY THE COMMITTEE, THE COMPANY SHALL
INSTEAD PAY CASH IN LIEU OF FRACTIONAL SHARES, ON SUCH BASIS AS THE COMMITTEE
MAY DETERMINE.  IN NO EVENT WILL THE COMPANY IN FACT ISSUE FRACTIONAL SHARES. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY, IN THE CASE OF STOCK UNITS GRANTED TO
EMPLOYEES OF ITG CANADA CORP. AND KTG TECHNOLOGIES CORP., THE COMMITTEE MAY, IN
ITS DISCRETION, SETTLE SUCH STOCK UNITS BY DELIVERY OF CASH EQUAL TO THE FAIR
MARKET VALUE ON THE SETTLEMENT DATE OF THE NUMBER OF SHARES OF COMMON STOCK
EQUAL TO THE NUMBER OF SUCH STOCK

9


--------------------------------------------------------------------------------



UNITS.  UPON SETTLEMENT OF STOCK UNITS, ALL OBLIGATIONS OF THE COMPANY IN
RESPECT OF SUCH STOCK UNITS SHALL BE TERMINATED, AND THE SHARES SO DISTRIBUTED
SHALL NO LONGER BE SUBJECT TO ANY RESTRICTION OR OTHER PROVISION OF THE PROGRAM.


(B)           TAX WITHHOLDING.  THE COMPANY AND ANY SUBSIDIARY MAY DEDUCT FROM
ANY PAYMENT TO BE MADE TO A PARTICIPANT ANY AMOUNT THAT FEDERAL, STATE, LOCAL,
OR FOREIGN TAX LAW REQUIRES TO BE WITHHELD WITH RESPECT TO THE SETTLEMENT OF
STOCK UNITS.  AT THE ELECTION OF THE COMMITTEE, THE COMPANY MAY WITHHOLD FROM
THE SHARES OF COMMON STOCK TO BE DISTRIBUTED IN SETTLEMENT OF STOCK UNITS THAT
NUMBER OF SHARES HAVING A FAIR MARKET VALUE, AT THE SETTLEMENT DATE, EQUAL TO
THE AMOUNT OF SUCH WITHHOLDING TAXES.


(C)           NO ELECTIVE DEFERRAL.  PARTICIPANTS MAY NOT ELECT TO FURTHER DEFER
SETTLEMENT OF STOCK UNITS OR OTHERWISE TO CHANGE THE APPLICABLE SETTLEMENT DATE
UNDER THE PROGRAM.


9.             GENERAL PROVISIONS


(A)           NO RIGHT TO CONTINUED EMPLOYMENT.  NEITHER THE PROGRAM NOR ANY
ACTION TAKEN HEREUNDER, INCLUDING THE GRANT OF STOCK UNITS, WILL BE CONSTRUED AS
GIVING ANY EMPLOYEE THE RIGHT TO BE RETAINED IN THE EMPLOY OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES, NOR WILL IT INTERFERE IN ANY WAY WITH THE RIGHT OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES TO TERMINATE SUCH EMPLOYEE’S EMPLOYMENT AT
ANY TIME.


(B)           NO RIGHTS TO PARTICIPATE; NO STOCKHOLDER RIGHTS.  NO PARTICIPANT
OR EMPLOYEE WILL HAVE ANY CLAIM TO PARTICIPATE IN THE PROGRAM, AND THE COMPANY
WILL HAVE NO OBLIGATION TO CONTINUE THE PROGRAM.  A GRANT OF STOCK UNITS WILL
CONFER ON THE PARTICIPANT NONE OF THE RIGHTS OF A STOCKHOLDER OF THE COMPANY
(INCLUDING NO RIGHTS TO VOTE OR RECEIVE DIVIDENDS OR DISTRIBUTIONS) UNTIL
SETTLEMENT BY DELIVERY OF COMMON STOCK, AND THEN ONLY TO THE EXTENT THAT SUCH
STOCK UNIT HAS NOT OTHERWISE BEEN FORFEITED BY THE PARTICIPANT.


(C)           CHANGES TO THE PROGRAM.  THE COMMITTEE MAY AMEND, ALTER, SUSPEND,
DISCONTINUE, OR TERMINATE THE PROGRAM WITHOUT THE CONSENT OF PARTICIPANTS;
PROVIDED, HOWEVER, THAT, WITHOUT THE CONSENT OF AN AFFECTED PARTICIPANT, NO SUCH
ACTION SHALL MATERIALLY AND ADVERSELY AFFECT THE RIGHTS OF SUCH PARTICIPANT WITH
RESPECT TO OUTSTANDING STOCK UNITS, EXCEPT INSOFAR AS THE COMMITTEE’S ACTION
RESULTS IN ACCELERATED SETTLEMENT OF THE STOCK UNITS.


(D)           SECTION 409A .   IT IS INTENDED THAT THE PROGRAM AND STOCK UNITS
ISSUED THEREUNDER WILL COMPLY WITH SECTION 409A OF THE CODE (AND ANY REGULATIONS
AND GUIDELINES ISSUED THEREUNDER) TO THE EXTENT THE PROGRAM AND STOCK UNITS ARE
SUBJECT THERETO, AND THE PROGRAM AND SUCH STOCK UNITS SHALL BE INTERPRETED ON A
BASIS CONSISTENT WITH SUCH INTENT.  THE PROGRAM AND ANY STOCK UNIT AGREEMENT
ISSUED THEREUNDER MAY BE AMENDED IN ANY RESPECT DEEMED BY THE BOARD OR THE
COMMITTEE TO BE NECESSARY IN ORDER TO PRESERVE COMPLIANCE WITH SECTION 409A OF
THE CODE.

10


--------------------------------------------------------------------------------



10.           EFFECTIVE DATE AND TERMINATION OF PROGRAM.  THIS SIXTH AMENDED AND
RESTATED PROGRAM SHALL BECOME EFFECTIVE AS OF JANUARY 1, 2006 (THE “EFFECTIVE
DATE”), AND SHALL APPLY TO DEFERRALS FROM COMPENSATION EARNED FOR PERIODS ON OR
AFTER SUCH DATE.  UNLESS EARLIER TERMINATED UNDER SECTION 9(C), THE PROGRAM
SHALL TERMINATE AT SUCH TIME AFTER 2006 AS NO STOCK UNITS PREVIOUSLY GRANTED
UNDER THE PROGRAM REMAIN OUTSTANDING.

Adopted by the Committee:

June 4, 1998

Amended and restated by the Committee:

February 25, 1999

Amended and restated by the Committee:

March 20, 2002

Amended and restated by the Committee:

September 3, 2002

Amended and restated by the Committee:

June 30, 2003

Amended and restated by the Board:
Amended and restated by the Committee:

November 17, 2005
March 20, 2006

 

11


--------------------------------------------------------------------------------